Order entered on April 6, 1961 insofar as it denies plaintiffs’ motion for summary judgment unanimously modified on the law to the extent of granting the motion for summary judgment and otherwise affirmed, with $20 costs and disbursements to plaintiffs-appellants. The papers indicate there is no genuine or bona fide issue on plaintiffs’ claim, as creditors of defendant Permadent Products Corporation, that the transfer of the assets of that corporation was void under section 44 of the Personal Property Law. Hence, the plaintiffs were entitled to the relief demanded in the complaint. Under the circumstances, it was a proper exercise of discretion to appoint a temporary receiver and to enjoin the further disposition of the property transferred. Defendants-respondents-appellants shall account to the receiver for all of the assets transferred. We in no way adjudicate any rights of Permadent Manufacturing Corporation to recover any money paid by it for the assets or for any other offsets to which it may be entitled. Settle order on notice. Concur — Breitel, J. P., Valente, McNally, Stevens and Steuer, JJ. [28 Misc 2d 814.]